Title: To James Madison from John Nicholas, 28 November 1800
From: Nicholas, John
To: Madison, James


My dear Sir
28 Nov. 1800
You have been informed I understand of the proceeding which took place in Phila. relative to Colo. B—r and I trust are also informed of the circumstances under which we thought it necessary to join in a nomination for an office in the disposal of others better qualified to fill it—the objections to such a proceeding were sensibly felt and nothing but the fear of losing all concert could have surmounted them—the revival of them, in some force, by the circumstances which the very honorable and discreet zeal of the gentleman who is the bearer of this Mr. Erving of Boston will disclose to you, has induced me to trouble you on the present occasion.
Although the persons with whom we met were fully informed that we pretended to no authority with the description of gentlemen who wd. probably be the electors of our state, yet the earnestness with which a nomination was ⟨pr⟩essed puts it beyond doubt that some influence was expec⟨ted⟩ from it. It may certainly be foretold therefore that a ⟨di⟩sappointment in the vote of our state will kindle the je⟨alou⟩sy and distrust which was felt at that time, especially when it will be so easy for ill disposed persons to extract a breach of faith out of the transaction⟨s.⟩ You are so well informed of the difficulties we have had to encounter in the pride of some of our neighbours and can so well ascertain those which may be hereafter thrown in our way if new pretences are given for complaining of the arrogance or selfishness of Virginia that I am sure you will understand my anxiety on this subject as totally unconnected with personal responsibility. I really feel none, for if I had been disposed to entertain lofty pretensions to influence I was too little disposed to the business in hand to make a display of them on that occasion.
If as I suppose there is increased danger of our thwarting the perverse temper of our friends I can really see nothing in the circumstances which will be mentioned to you which can justify a change of conduct—they really contain no evidence of design and will weigh with nobody who was not previously disposed to impute it—suspicion founded on character you know ⟨ca⟩n be no justification with those who expected any ⟨thin⟩g from our engagement, because it should have pr⟨ev⟩ented it. The election of a republican president is so ⟨dou⟩btful and there is so much danger of our efforts being thwarted that every inducement to fulfill the expectations from us is greatly augmented—if we are to fail of the complete effect of our struggle we should be more attentive to that sort of character which will enable us to recover from our defeat, especially as we have the certainty of a house of representatives in the next Congress which can do much to compensate for our disappointment.
It would be unjust in me not to declare my impression in favour of the disposition of the gentleman whose conduct is in question. I do not believe that he would wish a vote which cd. be considered as in his power to be diverted—if, the federalists were brought to decide between our candidates & as has been suspected, some of them should give him the preference I suppose he would have no objection—this is not likely to happen as they are at present very sanguine and the event of the election turns on the choice in So. Carolina which cannot be known ’till it is too late.
I have f⟨orw⟩arded these reflections without even wishing they shou⟨ld⟩ have an effect beyond their merit, and only becau⟨se⟩ I know you can ascertain their exact weight. I am ⟨w⟩ith the highest respect & esteem yr. mo. ob. st.
John Nicholas.
